amendment to INVESTOR LETTER AGREEMENT

May 18, 2015

Banner Corporation
10 South First Avenue

Walla Walla, Washington 99362

Attention: Mark J. Grescovich, Chief Executive Officer

Facsimile: (509) 526-8891

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger, dated as of
November 5, 2014, by and among SKBHC Holdings LLC (“Holdings”), Starbuck
Bancshares, Inc. (“Starbuck”) and Banner Corporation (“Banner”, and such
agreement, as amended from time to time, the “Merger Agreement”). Reference is
further made to that certain investor letter agreement, dated as of November 5,
2014 (the “Original Agreement”), by and among GS Capital Partners VI Fund, L.P.,
GS Capital Partners VI GmBH & Co. KG, GS Capital Partners VI Offshore Fund, L.P.
and GS Capital Partners VI Parallel, L.P. (collectively, the “Subject Sellers”)
and Banner. Capitalized terms used not otherwise defined herein have the same
meaning as in the Original Agreement.

Holdings, Starbuck and Banner have amended the Merger Agreement to provide for
the appointment to the Banner board of directors of five new directors at the
Effective Time, to be comprised of two representatives from the Major Silicon
Members other than the Subject Sellers, and three independent directors
designated by Holdings’ board of directors.

The parties hereto desire to amend the Original Agreement in certain respects,
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.The right of the Subject Sellers to appoint a Board Representative to the
boards of directors of Banner and Banner Bank under Section 4 of the Original
Agreement is hereby terminated, and such Section 4 shall hereafter have no
further force or effect.

2.Each party hereto represents to the other parties hereto that it has the
corporate or similar power and authority to execute and deliver this amendment
to the Original Agreement (this “Amendment”) and to carry out the terms and
provisions of this Amendment and the Original Agreement as amended hereby.

3.This Amendment shall be governed by and construed and interpreted in
accordance with the Laws of the State of Washington, without regard to any
applicable conflicts of Law.

4.The parties hereto acknowledge and confirm that all references in the Original
Agreement to “this Agreement” shall be deemed to include the Original Agreement
as amended by this Amendment.

5.Except as expressly amended hereby, the Original Agreement shall remain in
full force and effect in accordance with the terms thereof. This Amendment is
limited specifically to the matters set forth above and does not constitute
directly or by implication an amendment or waiver of any other provisions of the
Original Agreement or any default which may occur or may have occurred under the
Original Agreement. The Original Agreement as amended is hereby ratified and
confirmed in all respects.

6.This Amendment may be executed in any number of counterparts (including
facsimile and .pdf counterparts), each of which shall be deemed to be an
original, but all of which, taken together, shall constitute one and the same
instrument.

[Remainder of page left blank intentionally]

 

 

 

 

Very truly yours,



GS CAPITAL PARTNERS VI FUND, L.P.     GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.
        By: GSCP VI Advisors, L.L.C.   By: GSCP VI Offshore Advisors, L.L.C.
Its: General Partner   Its: General Partner           By: /s/ Gilbert H. Klemann
  By: /s/ Gilbert H. Klemann   Name: Gilbert H. Klemann   Name: Gilbert H.
Klemann   Title: Vice President   Title: Vice President                        
GS CAPITAL PARTNERS VI GmBH & Co. KG     GS CAPITAL PARTNERS VI PARALLEL, L.P.  
      By: GSCP Advisors VI, L.L.C.   By: GSCP Advisors VI, L.L.C. Its: Managing
Limited Partner   Its: General Partner           By: /s/ Gilbert H. Klemann  
By: /s/ Gilbert H. Klemann   Name: Gilbert H. Klemann   Name: Gilbert H. Klemann
  Title: Vice President   Title: Vice President



 

 

 

 

Agreed and accepted:



BANNER CORPORATION   By: /s/ Lloyd W. Baker Name: Lloyd W. Baker Title:
Executive Vice President    




 

 

